OPINION
By THE COURT:
This is an appeal from a ruling of the Common Pleas Court on defendant’s motion to separately state and number the causes of action in the petition. Two errors are assigned, both seeking to test the correctness of the action of the court in overruling defendant’s motion.
At the outset we are met with the contention of appellee that the order from which the appeal is sought to be taken is not a final order and, therefore, not appealable. The test which is to be applied to the order is set out in so much of §2505.02 R. C. (§12223-2 GC), as could be applicable:
“(1) An order affecting a substantial right in an action which in effect determines the action and prevents a judgment, or (2) an order affecting a substantial right made in a special proceeding, * * *, is a final order * * (Numbering ours.)
If it may be said that the order here affects a substantial right of defendant, it was not made in a special proceeding; therefore the second part of the section may not be given application, and the first part must control as to which it is essential that the order in effect determines the action and prevents a judgment. Neither of these consequences follows by the order under consideration here.
It is not necessary to cite any supporting cases because the *386letter of the controlling statute is plain and requires no aid to its construction. The action here was not a final order and, therefore, the attempted appeal may not be accomplished.
Other errors are assigned, but because of the fstfet that there is no appeal before this Court we may not consider them.
The appeal will be dismissed.
WISEMAN, PJ, MILLER and HORNBECK, JJ, concur.